Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention I and Species I in the reply filed on 08/12/22 is acknowledged.
Claims 4, 5, and 10-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/12/22.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 3, 7, and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO-2005/025794-A1, hereinafter WO’794.
Regarding claim 1, WO’794 discloses a cutting tool 10 (See Figures 1a-1c) for machining workpieces, comprising a shank portion 13 and a cutting portion 11, wherein a coolant channel 14 extends along a longitudinal axis from a free end of the shank portion (Note: the proximal end of the cutting tool) through the cutting tool 10 (See Figure 1c), which has a peripheral wall (Note: the inner wall formed by the coolant channel 14) and an end wall 14a (See Figure 1c), wherein the coolant channel 14 has one or more outlet openings 18 (Note: three outlet openings 18 are formed on the end face of the cutting tool 10) in the end wall 14a (See Figures 1b and 1c), through which coolant can exit the cutting tool (See Figure 1c; See Page 2, Line 26).
Regarding claim 2, WO’794 discloses wherein the coolant channel 14 extends in a straight line exclusively along a longitudinal axis of the cutting tool (See Figure 1c).
Regarding claim 3, WO’794 discloses wherein the coolant channel 14 has a constant cross-section (Note: the coolant channel 14 is made up of multiple portions 14b,14c, 14d,14e,14f formed within the cutting tool wherein at least the coolant channel portion 14b formed within the shank is of constant cross-section).
Regarding claim 7, WO’794 discloses wherein notches or depressions are configured in an end face of the cutting portion 11, which intersect with the coolant channel 18 (See Figure 1b) (Note: notches are formed on the end face of the cutting tool that intersect with the coolant channels 18).
Regarding claim 8, WO’794 discloses wherein flutes 17 extend along the cutting portion 11, which intersect with the coolant channel 18 (Note: the flutes 17 extend along the exterior of the cutting portion 11 and intersect with the coolant channels 18; See Figures 1b and 1a).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO-2005/025794-A1, hereinafter WO’794.
Regarding claim 6, WO’794 discloses the cutting tool of claim 1 as set forth above.  WO’794 further discloses wherein, at least in sections, a diameter of the coolant channel is between 25-80% of a nominal diameter of the cutting tool (See Page 3, Lines 6-8).  It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify WO’794 such that the diameter of the coolant channel is between 60 and 96% of a nominal diameter of the cutting tool since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  In this case, one of ordinary skill in the art would modify the diameter of the coolant channel to provide the cutting tool with sufficient cooling fluid.
Regarding claim 9, WO’794 discloses the cutting tool of claim 1 as set forth above.  WO’794 further discloses wherein the coolant channel 18 ends at or near a front end of the cutting portion (Note: the coolant channels 18 appear to extend to the end of the cutting portion; See Figure 1a-1c).  It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify WO’794 such that the coolant channel ends at a distance of less than 10 mm from a front end of the cutting portion since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  In this case, one of ordinary skill in the art would modify the distance at which the coolant channel ends from a front end of the cutting portion in order to provide the cutting portion with sufficient cutting fluid.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL MARTENS JANESKI whose telephone number is (571)270-1681. The examiner can normally be reached Mon - Fri, 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL M JANESKI/Examiner, Art Unit 3722                                                                                                                                                                                                        
/ERIC A. GATES/Primary Examiner, Art Unit 3722